DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response of December 27, 2021, hereinafter “Reply”, and request for continued examination (RCE) of January 18, 2022, after final rejection of November 1, 2021, hereinafter “Final Rejection”.  In the Reply, claims 1, 7, and 16 have been amended, claims 17-18 have been cancelled, and no claims have been added.  Furthermore, in the Examiner’s Amendment below, claims 1, 7, and 16 have been amended.  Thus, with this Office action, claims 1-16 and 19-22 remain pending in the application. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on January 18, 2022 have been entered.
The Reply has been fully considered, with the examiner’s response set forth below.
In view of the amendments to the specification, the objections to the specification have been withdrawn.
In view of the amendments to the claims below, the objections to the claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment discussed in an interview with Applicant’s representative, Pedro Puga, was given by Applicant on February 3, 2022.

1. (Currently Amended) 	An apparatus, comprising: 
a memory array configured to store data and to function synchronously with a clock signal received from a host device; 
a processing resource, implemented in hardware, coupled to the memory array and a plurality of sense amplifiers and configured to: 
execute a first process utilizing the data stored by the memory array and provided by at least one of the plurality of sense amplifiers responsive to receipt of a signal by the apparatus wherein the first process comprises a first layer of an artificial neural network; 

execute a second process, comprising logical operations, on the data responsive to the determination that the result of the first process is greater than the threshold value wherein the second process comprises a second layer of the artificial neural network;
wherein the second process is initiated without the host device providing an additional command. 

7. (Currently Amended) 	A method comprising: 
performing a first process, at a first processing resource implemented under a memory array of a memory device, responsive to a receipt of a command by the memory device, wherein the first process is performed utilizing a first portion of data stored in the memory array, and wherein the first processing resource comprises as a first layer of an artificial neural network; 
asynchronously performing, without reference to a plurality of clock signals including a clock signal of a host device, a determination of whether to provide a signal to a second processing resource based on a result of the first process; 
selecting the second processing resource from a plurality of processing resources based on the result of the first process; and 
performing, utilizing the second processing resource implemented under the memory array, a second process responsive to receipt of the signal, wherein the second ;
wherein the second process is initiated without the host device providing an additional command. 

16. (Currently Amended) 	An apparatus comprising: 
a first memory array implemented in a first hardware layer of a memory device; 
a second memory array implemented in the first hardware layer of the memory device; 
a first processing resource implemented in a second hardware layer of the memory device under the first memory array and configured to perform a first process utilizing a first data value from the first memory array; 
a comparator implemented in the second hardware layer of the memory device and coupled to the first processing resource and a second processing resource and configured to provide a signal to the second processing resource based on a result of the first process; 
wherein the comparator is configured to provide the signal without reference to a plurality of clock signals including a clock signal of a host device; and 
wherein the first processing resource and the comparator are implemented in a first bank of the memory device and wherein the first processing resource comprises as a first artificial neural network; and 

wherein the second processing resource is configured to perform the second process responsive to receipt of the signal from the comparator; [[and]] 
wherein the second processing resource is implemented in a second bank of the memory device comprising the second memory array and wherein the second processing resource comprises as a second artificial neural network; and
wherein the second process is initiated without the host device providing an additional command.

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
An apparatus, comprising: 
a memory array configured to store data and to function synchronously with a clock signal received from a host device; 
a processing resource, implemented in hardware, coupled to the memory array and a plurality of sense amplifiers and configured to: 
execute a first process utilizing the data stored by the memory array and provided by at least one of the plurality of sense amplifiers responsive to receipt of a signal by the apparatus wherein the first process comprises a first layer of an artificial neural network; 

execute a second process, comprising logical operations, on the data responsive to the determination that the result of the first process is greater than the threshold value wherein the second process comprises a second layer of the artificial neural network;
wherein the second process is initiated without the host device providing an additional command.

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  An apparatus, comprising: a memory array configured to store data and to function synchronously with a clock signal received from a host device; a processing resource, implemented in hardware, coupled to the memory array and a plurality of sense amplifiers and configured to: execute a first process utilizing the data stored by the memory array and provided by at least one of the plurality of sense amplifiers responsive to receipt of a signal by the apparatus wherein the first process comprises a first layer of an artificial neural network; determine asynchronously, without reference to a plurality of clock signals including the clock signal of the host device, that a result of the first process is greater than a threshold value; and execute a second process, comprising logical operations, on the data responsive to the determination that the result of the first process is greater than the threshold value wherein the second process comprises a second layer of the artificial neural network; wherein the second process is initiated without the host device providing an additional command. 

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 1 is allowable.

The independent claim 7 recites: 
A method comprising: 
performing a first process, at a first processing resource implemented under a memory array of a memory device, responsive to a receipt of a command by the memory device, wherein the first process is performed utilizing a first portion of data stored in the memory array, and wherein the first processing resource comprises as a first layer of an artificial neural network; 
asynchronously performing, without reference to a plurality of clock signals including a clock signal of a host device, a determination of whether to provide a signal to a second processing resource based on a result of the first process; 
selecting the second processing resource from a plurality of processing resources based on the result of the first process; and 
performing, utilizing the second processing resource implemented under the memory array, a second process responsive to receipt of the signal, wherein the second process is performed utilizing a second portion of the data stored in the memory array, 
wherein the second process is initiated without the host device providing an additional command. 

When considering the independent claim 7 as a whole, the prior art of record does not teach the limitations:  A method comprising: performing a first process, at a first processing resource implemented under a memory array of a memory device, responsive to a receipt of a command by the memory device, wherein the first process is performed utilizing a first portion of data stored in the memory array, and wherein the first processing resource comprises as a first layer of an artificial neural network; asynchronously performing, without reference to a plurality of clock signals including a clock signal of a host device, a determination of whether to provide a signal to a second processing resource based on a result of the first process; selecting the second processing resource from a plurality of processing resources based on the result of the first process; and performing, utilizing the second processing resource implemented under the memory array, a second process responsive to receipt of the signal, wherein the second process is performed utilizing a second portion of the data stored in the memory array, and wherein the second processing resource comprises as a second layer of the artificial neural network; wherein the second process is initiated without the host device providing an additional command. 



The independent claim 16 recites:
An apparatus comprising: 
a first memory array implemented in a first hardware layer of a memory device; 
a second memory array implemented in the first hardware layer of the memory device; 
a first processing resource implemented in a second hardware layer of the memory device under the first memory array and configured to perform a first process utilizing a first data value from the first memory array; 
a comparator implemented in the second hardware layer of the memory device and coupled to the first processing resource and a second processing resource and configured to provide a signal to the second processing resource based on a result of the first process; 
wherein the comparator is configured to provide the signal without reference to a plurality of clock signals including a clock signal of a host device; and 
wherein the first processing resource and the comparator are implemented in a first bank of the memory device and wherein the first processing resource comprises as a first artificial neural network; and 

wherein the second processing resource is configured to perform the second process responsive to receipt of the signal from the comparator;  
wherein the second processing resource is implemented in a second bank of the memory device comprising the second memory array and wherein the second processing resource comprises as a second artificial neural network; and
wherein the second process is initiated without the host device providing an additional command.

When considering the independent claim 16 as a whole, the prior art of record does not teach the limitations:  An apparatus comprising: a first memory array implemented in a first hardware layer of a memory device; a second memory array implemented in the first hardware layer of the memory device; a first processing resource implemented in a second hardware layer of the memory device under the first memory array and configured to perform a first process utilizing a first data value from the first memory array; a comparator implemented in the second hardware layer of the memory device and coupled to the first processing resource and a second processing resource and configured to provide a signal to the second processing resource based on a result of the first process; wherein the comparator is configured to provide the signal without reference to a plurality of clock signals including a clock signal of a host device; and wherein the first processing resource and the comparator are implemented in a first bank of the memory device and wherein the first processing resource comprises as a first artificial neural network; and the second processing resource implemented in the second hardware layer of the memory device under the second memory array and configured to perform a second process utilizing a second data value from the second memory array; wherein the second processing resource is configured to perform the second process responsive to receipt of the signal from the comparator; wherein the second processing resource is implemented in a second bank of the memory device comprising the second memory array and wherein the second processing resource comprises as a second artificial neural network; and wherein the second process is initiated without the host device providing an additional command.

Therefore, in the context of the independent claim 16 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 16 is allowable.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srivastava et al. (US 2021/0018969 A1) discloses embodiments of improved systems and methods provided herein to reset all datapath logic within a peripheral slave device having multiple clock domains. An embodiment of the disclosed method includes receiving a reset request from a host clock device to reset the peripheral slave device, synchronizing the received reset request to each peripheral clock domain included within the peripheral slave device, and using the synchronized reset request generated within each peripheral clock domain to reset datapath logic contained within that peripheral clock domain. As the datapath logic is being reset, the method further includes using the synchronized reset request generated within each peripheral clock domain to generate an acknowledgement for that peripheral clock domain, synchronizing the acknowledgements generated in each peripheral clock domain to a reference clock domain, and combining the synchronized acknowledgements into a single acknowledgement, which is supplied to the host clock device to complete the reset.
Chawla et al. (US 2020/0387352 A1) discloses a memory array arranged in multiple columns and rows. Computation circuits that each calculate a computation value from cell values in a corresponding column. A column multiplexer cycles through multiple data lines that each corresponds to a computation circuit. Cluster cycle management circuitry determines a number of multiplexer cycles based on a number of columns storing data of a compute cluster. A sensing circuit obtains the computation 
Carlough et al. (US 2019/0212769 A1) discloses a calibration controller determines a latest arriving data strobe at a first data buffer in a read data path between at least one memory chip and a host on a high speed interface. The calibration controller aligns a chip clock distributed to a second data buffer in the read data path with the latest arriving data strobe, wherein data crosses a first clock boundary from the first data buffer to the second data buffer, to minimize a latency in the read data path across the first clock boundary. The calibration controller aligns the chip clock with a high speed clock for controlling an unload pointer to unload data from the second data buffer to a serializer in the read data path, wherein data crosses a second clock boundary from the second data buffer to the serializer, to minimize a latency in the read data path across a second clock boundary.
Glesner et al. (US 2022/0027704 A1) discloses methods and apparatus relating to techniques for incremental network quantization. In an example, an apparatus comprises logic, at least partially comprising hardware logic to determine a plurality of weights for a layer of a convolutional neural network (CNN) comprising a plurality of kernels; organize the plurality of weights into a plurality of clusters for the plurality of 
Kwak (US 2021/0150318 A1) discloses a memory device comprising: N cell array regions, a computation processing block suitable for generating computation-completion data by performing a network-level operation on input data, the network-level operation indicating an operation of repeating a layer-level operation M times in a loop, the layer-level operation indicating an operation of performing N neural network computations in parallel, a data operation block suitable for storing the input data and (M*N) pieces of neural network processing information in the N cell array regions, and outputting the computation-completion data through the data transfer buffer, and an operation control block suitable for controlling the computation processing block and the data operation block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136